ORDER
PER CURIAM.
Appellant, Maurice Patterson, appeals the judgment denying his Rule 29.151 motion for post-conviction relief without an evidentiary hearing. Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. All Rule references are to the Missouri Court Rules (2001).